       Case 4:20-cv-00335-SHR Document 3-1 Filed 08/06/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF ARIZONA
 8                                               )
      D.H., by and through his mother, Janice    )
 9    Hennessy-Waller; and John Doe, by and      )   No.
      through his guardian and next friend,      )
10    Susan Doe, on behalf of themselves and     )
      all others similarly situated,             )   ORDER GRANTING
11                                               )
                           Plaintiffs,           )   PLAINTIFFS' MOTION FOR
12                                               )   PRELIMINARY INJUNCTION
             vs.                                 )
13                                               )
      Jami Snyder, Director of the Arizona       )
14    Health Care Cost Containment System,       )
      in her official capacity,                  )
15                                               )
                           Defendant.            )
16                                               )

17          The Court, having considered Plaintiffs’ Motion for Preliminary Injunction and the
18   declarations attached thereto, and having found good cause in support thereof, IT IS
19   ORDERED that Plaintiffs’ Motion for Preliminary Injunction is GRANTED.
20          IT IS FURTHER ORDERED THAT:
21          (1) Defendants shall be immediately enjoined from further enforcement of Ariz.
22   Admin. Code R9-22-205(B)(4)(A), on the grounds that it violates the Medicaid Act’s
23   EPSDT and Comparability Requirements, Section 1557 of the Affordable Care Act, and the
24   Equal Protection Clause of the United States Constitution .
25          (2) Arizona Healthcare Cost Containment System shall provide coverage for
26   Plaintiffs’ male chest reconstruction surgeries, consistent with all other requirements of
27   federal law.
28
